Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patricia L. Prior, Reg. No. 33,758 on September 1, 2022.

The application has been amended as follows: 

In the Specification:
Page 4, after the end of the last sentence, --As shown in Figs. 2 and 6B, the perforations 210, 210’ have a substantially uniform size to allow vapor to flow through the tray deck 205.--, has been inserted.
Page 5, line 21, after “support ring 215.”, --As shown in Figs. 2 and 6B of the drawing, the additional openings 230, 230’ each have a substantially larger open area than the area of the perforations 210, 210’ of the tray deck.--, has been inserted.
Page 5, line 27, after “and top 245.”, --The large openings 230, 230’ under the bubble promoters increase the vapor flow into the area under the bubble promoters in accordance with the total active open area of the bubble promoter as discussed  above.--, has been inserted.

In the Claims:
	In claim 1, line 2, --of substantially uniform size--, has been inserted between “perforations” and the semi-colon.  On line 5 of claim 1, after “the zone”, --being under the bubble promoter and--, has been inserted.  In claim 1, line 6, after “the opening”,      --being substantially larger in opening area than the plurality of perforations and--, has been inserted.
In claim 10, line 3, --of substantially uniform size--, has been inserted between “perforations” and the semi-colon.  On line 6 of claim 10, after “the zone”, --being under the bubble promoter and--, has been inserted.  In claim 10, line 11, after “deck”, --being substantially larger in opening area than the plurality of perforations and--, has been inserted.
In claim 18, line 2 has been replaced by –a deck comprising a plurality of perforations of substantially uniform size;--.  On line 5 of claim 18, after “the zone”,         --being under the bubble promoter and--, has been inserted.  In claim 18, line 6, after “the opening”, --being substantially larger in opening area than the plurality of perforations and--, has been inserted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments directed to the combination of Bruckert ‘363 and Wu et al ‘752 were found to be persuasive and the rejections of the claims over the combination withdrawn.  Since applicant also amended the claims to include language that was only rejected under the combination of Bruckert ‘363 and Wu et al ‘752, the persuasive arguments removed all prior art combinations against the claims as amended.  However, with regard to independent claim 1, for example, while the combination of Bruckert ‘363 and Wu et al ‘752 was no longer considered a viable rejection, there was still as question of the patentability of amended claim 1 over the teaching of Wu et al ‘752 alone.  With respect thereto, I questioned the structural distinction between the plurality of perforations in the tray deck and the at least one opening in addition to the plurality of perforations.  As such, I suggested and applicant agreed to the changes shown above to the language of the independent claims, which structurally differentiated the plurality of tray deck perforations from the additional opening adjacent to the solid support or support ring for the tray and under the bubble promoter.  Keeping in mind the lack of motivation to combine the teachings of Bruckert ‘363 and Wu et al ‘752, the independent claims, as amended herein, and their respective dependents, define a tray structure with bubble promoters that define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-1-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776